Exhibit FOR IMMEDIATE RELEASE CONTACTS: Mary Ellen Keating Corporate Communications Barnes & Noble, Inc. (212) 633-3323 mkeating@bn.com BARNES & NOBLE NAMES WILLIAM LYNCH CHIEF EXECUTIVE OFFICER New York, NY – March 18, 2010 – Barnes & Noble, Inc. (NYSE: BKS), the world’s largest bookseller, today announced that William Lynch, 39, has been named Chief Executive Officer of Barnes & Noble, Inc.Mr. Lynch succeeds Steve Riggio, 55, who will remain Vice Chairman and be actively involved in the company. The company also announced the promotion of Chief Operating Officer Mitchell Klipper, 52, to Chief Executive Officer of the company’s retail group, which encompasses the Barnes & Noble retail business and the Barnes & Noble College Booksellers business. Since joining Barnes & Noble in February 2009 as President of Barnes & Noble.com (www.bn.com), Mr. Lynch has put Barnes & Noble’s core e-commerce business on a high growth track and launched the company’s digital commerce platform, including nook™, its highly successful eBook Reader. “William came to us as a skillful leader in e-commerce who, in a short period of time, has done a superb job in quickly establishing Barnes & Noble as a major player in e-commerce and digital content,” said Leonard Riggio, Chairman of Barnes & Noble, Inc. “Given the dynamic nature of the book industry, William is uniquely qualified to lead the company’s transition to multi-channel distribution and drive the continuing expansion of our electronic commerce platform, eBooks and other digital content and products.” Mr. Lynch came to Barnes & Noble from HSNi, where he was Executive Vice President of Marketing and General Manager of HSN.com.From 2004 to 2008, he was Chief Executive Officer of gifts.com, an IAC subsidiary he co-founded.From 2000 to 2004, he was Vice President and General Manager, E-Commerce, for Palm Inc., where he oversaw Palm’s Web properties, including Palm.com, the Palm Online Store, the Palm Software Connection and the Palm.Net wireless ISP.Earlier in his career, Mr. Lynch held senior positions at Seagram Universal and Guinness.He graduated from the University of Texas at Austin with a degree in Economics and received his MBA from the Columbia University School of Business. Mr. Lynch said, “I am very excited and energized by the opportunity to lead Barnes & Noble.The bookselling, publishing and media industries are quickly evolving, and with our unique assets, strong brands and ability to reach millions of customers every day we are well positioned to take advantage of the big opportunities.Our commitment is to leverage our Barnes & Noble stores and leading e-commerce channels such as bn.com, to provide consumers convenient access to the physical and digital products they want virtually anytime, anywhere.I look forward to working with Mitchell Klipper and the rest of the talented team, to deliver on this promise to our customers, and blend our digital services with our traditional retail store operations to provide compelling in-store experiences and unmatched purchasing options.” Mr. Lynch added, “I’m personally very grateful to Steve for bringing me to Barnes & Noble and I am excited about the opportunity of leading one of the great American retail companies.” Mitchell Klipper, a 23-year veteran of the company, has held increasingly senior executive positions including Chief Financial Officer, President of Barnes & Noble’s Development Group and Chief Operating Officer. Leonard Riggio added, “Mitchell is one of the most talented operators in the retail industry.He has been largely responsible for the nationwide expansion of our superstore concept, and we are thrilled he will be taking on additional responsibility for our important college business.” Mr.
